                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                          Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-03218-PAB-GPG

WELLS FARGO BANK, N.A.,

      Plaintiff,

v.

MESH SUTURE INC.,
RANDA DUMANIAN,
GREGORY A. DUMANIAN, and
ADOM DUMANIAN,

      Defendants,

v.

ZABELLE CROSSON,

     Intervenor Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter is before the Court on Dr. Dumanian’s Motion for Summary

Judgment [Docket No. 226].

I.   BACKGROUND1

      The following facts are the undisputed material facts listed in Dr. Dumanian’s

motion for summary judgment.

      Wells Fargo filed this interpleader action due to a dispute over control of Wells

Fargo Simple Business Checking Account No. XXXXXX8414 (the “account”). Docket



      1
        More detailed background of this case can be found in the Court’s March 31,
2021 order [Docket No. 225].
No. 226 at 4-5, ¶¶ 1, 3. The complaint alleges that Wells Fargo has no interest in the

account. Id. at 4, ¶ 2. Defendants Randa Dumanian and Adom Dumanian have not

asserted any interest in the account and have filed disclaimers of interest in the account

with the Court. Id. at 5, ¶¶ 4-6. Intervenor defendant Zabelle Crosson (“Crosson”) filed

a joinder in Dr. Dumanian’s motion for summary judgment and does not assert any

interest in controlling the account. Id., ¶ 8. The Court dismissed defendant Mark A.

Schwartz (“Schwartz”) from this case because he had no legal standing. Id., ¶ 9. Dr.

Dumanian is the sole remaining claimant who seeks to control and exercise fiduciary

duties over the account. Id. at 6, ¶ 13.

II. LEGAL STANDARD

       Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). W ells Fargo does not contest the

motion for summary judgment. See Docket No. 233. However, the uncontested nature

of the filing does not mean summary judgment is automatically proper. Reed v.

Bennett, 312 F.3d 1190, 1194 (10th Cir. 2002). “Bef ore the burden shifts to the

nonmoving party to demonstrate a genuine issue, the moving party must meet its ‘initial

responsibility’ of demonstrating that no genuine issue of material fact exists and that it

is entitled to summary judgment as a matter of law.” Id. The district court must first

determine if the movant has met this initial burden; if the movant has not, then summary

judgment is inappropriate because “[n]o defense to an insufficient showing is required.”



                                             2
Id. at 1195 (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 161 (1970)). “The court

should accept as true all material facts asserted and properly supported in the summary

judgment motion. But only if those facts entitle the moving party to judgment as a

matter of law should the court grant summary judgment.” Id.

III.   ANALYSIS

        A. Motion for Summary Judgment

        Dr. Dumanian asks the Court to enter summary judgment in his favor because

the undisputed material facts establish that he is the only remaining claimant in this

case to the account. See Docket No. 226 at 2. Dr. Dumanian argues that, because all

other defendants have either been dismissed (i.e., Schwartz) or disclaimed their interest

(i.e., Randa Dumanian and Adom Dumanian), as the sole remaining claimant the Court

should grant him control. Id. at 7-8.

        Wells Fargo brought this interpleader case because of a dispute over who

controlled one of its accounts. Docket No. 226 at 4, ¶ 1. “Interpleader is a form of

joinder open to one who does not know to which of several claimants it is liable.”

Amoco Prod. Co. v. Aspen Grp., 59 F. Supp. 2d 1112, 1114 (D. Colo. 1999) (citation

omitted). Wells Fargo named various persons disputing control of the account as

defendants, including Dr. Dumanian. See Docket No. 1 at 1. Dr. Dumanian, as the

only remaining defendant claiming the right to control the account, asks the Court to

grant summary judgment in his favor and award him control. Docket No. 226 at 9.

        An interpleader action typically proceeds in two stages. During the first
        stage, the court determines whether the stakeholder has properly invoked
        interpleader, including whether the court has jurisdiction over the suit,
        whether the stakeholder is actually threatened with double or multiple


                                            3
       liability, and whether any equitable concerns prevent the use of
       interpleader. . . . During the second stage, the court determines the
       respective rights of the claimants to the fund or property at stake via
       normal litigation processes, including pleading, discovery, motions, and
       trial.

United States v. High Tech. Prods., Inc., 497 F.3d 637, 641 (6th Cir. 2007) (citation

omitted). In its March 31, 2021 order, the Court found that it had jurisdiction and that

Wells Fargo was “actually threatened with double or multiple liability,” see Docket No.

225 at 8-15; the Court adopts this analysis and will not repeat it. The Court also

overruled Schwartz and Dr. Dumanian’s objections to the magistrate judge’s order

denying without prejudice Wells Fargo’s motion to interplead the funds of the account

into the Court registry, which found that, despite the conditions of interpleader being

satisfied, interpleading the funds was not appropriate at that time because to do so

would prevent Mesh Suture, Inc. (“Mesh Suture”) from being able to pay essential bills.2

Id. at 7, 16-17. Instead, the Court kept the receiver in place but found that doing so did

not divest the Court of jurisdiction over this interpleader action. Id. at 11-12.

       Following the Court’s March 31, 2021 order, this case has now reached the

second stage. In the second stage, the Court determines the rights of the claimants to

the funds “via normal litigation processes, including pleading, discovery, motions, and

trial.” High Tech. Prods., 497 F.3d at 641. As any other action, an interpleader action

may be decided on summary judgment. See, e.g., Admin. Comm. of Northrop

Grumman Sav. Plan v. Lankford, No. 14-cv-00536-PAB-MJW, 2015 WL 1884452, at *4


       2
        On February 11, 2020, Magistrate Judge Gordon P. Gallagher granted Dr.
Dumanian and Randa Dumanian’s motion to appoint a receiver for the account. Docket
No. 87. The Court appointed the receiver so that Mesh Suture could continue to
operate while the dispute over its control progressed through litigation. Id. at 5-6.

                                              4
(D. Colo. Apr. 24, 2015) (construing motion for summary judgment as including motion

for that the Court find interpleader properly invoked). This process involves the Court

determining the rights of the respective claimants to the funds.

       The complaint named Mesh Suture, 3 Dr. Dumanian, Randa Dumanian, Adom

Dumanian, and Schwartz as the claimants to the account. See Docket No. 1. Crosson

does not claim to assert any interest in controlling the account. Docket No. 221 at 5,

¶ 8. Randa Dumanian and Adom Dumanian have both filed declarations that they “do

not claim any interest in the Account or the funds in the Account, and [] do not claim to

control Mesh Suture or its Board of Directors.” Docket Nos. 173-1 at 2, 173-2 at 2. The

Court dismissed Schwartz from this action because the Court found that he lacked legal

standing. Docket No. 226 at 5, ¶ 9; see also Docket No. 225 at 30. It is undisputed

that Dr. Dumanian is the sole remaining claimant to the account.

       As the only remaining claimant identified by Wells Fargo in this interpleader

action, it is proper to award Dr. Dumanian the funds. See Lankford, 2015 WL 1884452,

at *4 (granting motion for summary judgment in favor of remaining defendants where

other claimants had either forfeited or disclaimed their interest); CalMat Co. v. Oldcastle

Precast, Inc., 2017 WL 6261480, at *2 (D.N.M. Dec. 4, 2017) (granting motion for

summary judgment in favor of the remaining defendant in interpleader case because

“[u]nder these circumstances, the remaining [d]efendant . . . is entitled to the royalty

payments”), aff’d, CalMat Co. v. Oldcastle Precast, Inc., 771 F. App’x 866 (10th Cir.


       3
         Though Mesh Suture is named as a defendant in the complaint, the Court has
previously found that Mesh Suture is not a “genuine claimant” because it “cannot make
a claim to the account that is independent of either Schwartz or Dr. Dumanian.” Docket
No. 225 at 15.

                                             5
2019) (unpublished); cf. Nationwide Mut. Fire Ins. Co. v. Eason, 736 F.2d 130, 133 n. 4

(4th Cir. 1984) (“Clearly, if all but one named interpleader defendant defaulted, the

remaining defendant would be entitled to the fund.”); Pressman v. Est. of Steinvorth,

860 F. Supp. 171, 177 (S.D.N.Y. 1994) (“[A]s universal heir to the Steinvorth Estate and

sole claimant in the interpleader action, [defendant] is entitled to summary judgment

and an awarding of the Interpleader Funds.”). The undisputed material facts establish

that Dr. Dumanian is the sole remaining claimant to the account in this case. The Court

will grant Dr. Dumanian’s motion for summary judgment and award him control of the

account.

       B. Attorneys’ Fees

       Wells Fargo asks the Court to award it attorneys’ fees and costs. Docket No.

233 at 2. “Federal practice . . . has followed the traditional equity rule that gives the trial

court discretion to allow a disinterested stakeholder to recover costs and attorney’s fees

from the stake itself.” Life Ins. Co. of N. Am. v. Hale, No. 08-cv-02551-RPM-KMT, 2009

WL 2843270, at *3 (D. Colo. Aug. 31, 2009) (quoting Life Invs. Ins. Co. of Am. v. Childs,

209 F. Supp. 2d 1255, 1256 (M.D. Ala. 2002)). During the course of this litigation,

Wells Fargo incurred $140,938.90 in attorneys’ fees and $1,365.48 in costs. Docket

No. 233 at 2. However, Dr. Dumanian and Crosson have stipulated to $124,500.00

being awarded to Wells Fargo out of the account and Wells Fargo is agreeable to this

compromise. Id. at 3. While an award of $124,500.00 is a significant sum, this case

has been thoroughly and aggressively litigated since its inception. The Court finds the

agreed upon sum of $124,500.00 to be an appropriate award of attorneys’ fees and



                                               6
costs.

         C. Terminating the Receiver

         The receiver filed a response to Dr. Dumanian’s motion for summary judgment

taking no position on the merits of the motion for summary judgment. Docket No. 231

at 2. The receiver asks that, if the Court grants the motion for summary, before the

receivership action is terminated and/or dismissed, and within 14 days of an order

granting summary judgment, that the receiver be permitted to file (1) the receiver’s final

report, and (2) a motion seeking to approve all reports, terminate the receivership,

discharge and release the receiver, and otherwise appropriately wind down the

receivership. Id. at 3. The receiver also requests “specific instructions from the Court

directing the appropriate disposition of the Account and the funds in the possession of

the Receiver following its discharge.” Id.

         Dr. Dumanian and Wells Fargo do not object to these requests from the receiver.

See Docket No. 233 at 3; Docket No. 234 at 2. Accordingly, the Court will grant the

receiver’s request for leave to file a final report and a motion seeking to approve all

reports, terminate the receivership, discharge and release the receiver, and otherwise

appropriately wind down the receivership within 14 days of the entry of this order.

         C. Schwartz’s Motion

         On April 10, 2021, Schwartz filed a motion styled as an objection to Dr.

Dumanian’s motion for summary judgment or, in the alternative, a motion for

reconsideration of the Court’s order dismissing Schwartz and/or amendment of the

order to include a statement of finality and/or certification of issues for appeal. Docket



                                              7
No. 228. Because the Court dismissed Schwartz from this lawsuit, Schwartz has no

right to file a response to Dr. Dumanian’s motion for summary judgment. Therefore, the

Court first considers the motion as one for reconsideration of its order dismissing

Schwartz from the case.

       The Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration. See Hatfield v. Bd. of Cnty. Comm’rs for Converse Cnty., 52 F.3d 858,

861 (10th Cir. 1995). Instead, motions for reconsideration fall within a court’s plenary

power to revisit and amend interlocutory orders as justice requires. See Paramount

Pictures Corp. v. Thompson Theatres, Inc., 621 F.2d 1088, 1090 (10th Cir. 1980) (citing

Fed. R. Civ. P. 54(b)); see also Houston Fearless Corp., 313 F.2d at 92. In order to

avoid the inefficiency which would attend the repeated re-adjudication of interlocutory

orders, judges in this district have imposed limits on their broad discretion to revisit

interlocutory orders. See, e.g., Montano v. Chao, No. 07-cv-00735-EWN-KMT, 2008

WL 4427087, at *5-6 (D. Colo. Sept. 28, 2008) (apply ing Rule 60(b) analysis to the

reconsideration of interlocutory order); United Fire & Cas. Co. v. McCrerey & Roberts

Constr. Co., No. 06-cv-00037-WYD-CBS, 2007 WL 1306484, at *1-2 (D. Colo. May 3,

2007) (applying Rule 59(e) standard to the reconsideration of the duty-to-defend order).

       Regardless of the analysis applied, the basic assessment tends to be the same:

courts consider whether new evidence or legal authority has emerged or whether the

prior ruling was clearly in error. Cf. Alpenglow Botanicals, LLC v. United States, 894

F.3d 1187, 1203 (10th Cir. 2018) (“[A] motion for reconsideration is appropriate where

the court has misapprehended the facts, a party’s position, or the controlling law.”).



                                              8
Motions to reconsider are generally an inappropriate vehicle to advance “new

arguments, or supporting facts which were available at the time of the original motion.”

Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

         Schwartz’s motion does not identify any new evidence or legal authority or argue

that the Court’s ruling was clearly in error. See Docket No. 228 at 3. Schwartz’s only

argument is that there is a lack of clear caselaw. See id. Therefore, the Court denies

Schwartz’s motion to the extent it seeks reconsideration of the Court’s March 31, 2021

order.

         Schwartz’s motion also asks the Court to stay this case pending an appeal

pursuant to Fed. R. Civ. P. 62, and/or amend the judgment to include a statement of

finality, and/or certify two issues for appeal. Id. The issues Schwartz asks the Court to

certify are (1) whether the Court erred in finding that it had jurisdiction over this case,

and (2) whether the Court erred in interpreting his disclaimer and answer too broadly.

Id. at 3, n.1. Title 28 U.S.C. § 1292(b) provides four criteria that must be satisfied

before an issue may be certified for interlocutory appeal: (1) the action must be a civil

action; (2) the court must conclude that the order involves a controlling question of law;

(3) there must be substantial ground for difference of opinion as to the resolution of that

question; and (4) it must appear that an immediate appeal from the order may

materially advance the ultimate termination of the litigation. Smith v. Argent Mortg. Co.,

LLC, No. 05-cv-02364-REB-BNB, 2007 WL 3232078, at *2 (D. Colo. Oct. 30, 2007). In

general, only exceptional circumstances justify departing from the basic policy of

postponing appellate review until after final judgment. Id. Besides noting a scarcity of



                                              9
caselaw, Schwartz has made no attempt to meet the four criteria or show why this is an

exceptional circumstance warranting departure from standard policy. See Docket No.

228 at 3. Accordingly, the Court will deny the portion of the motion asking the Court to

certify two questions for interlocutory appeal.

       Schwartz also asks the Court to amend the order to include a statement of

finality. Id. He makes this argument “pursuant to Fed. R. Civ. Proc. 52, 58, 59, 60 &

62,” but provides no detail on how any of these rules should be applied to amend the

March 31, 2021 order in this case. See id. Schwartz is a licensed attorney in Colorado,

see Docket No. 230; thus, the Court does not extend a liberal construction to his

motions. See Smith v. Plati, 258 F.3d 1167, 1174 (10th Cir. 2001). Schwartz’s motion

does not provide any grounds for the Court to amend its prior order. Therefore, the

Court will deny it.

       The Court will deny Schwartz’s motion for reconsideration, motion for certification

of issues for appeal, motion for amendment of the order to include a statement of

finality, and motion for a stay pending appeal. Because Schwartz remains dismissed

from this lawsuit, he has no right to file a response to Dr. Dumanian’s motion for

summary judgment and the Court declines to consider the arguments Schwartz

advances against summary judgment.

IV.   CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Dr. Dumanian’s Motion for Summary Judgment [Docket No.

226] is GRANTED. It is further



                                            10
       ORDERED that entry of judgment is STAYED pending the winding down of the

receivership. It is further

       ORDERED that, within 14 days of the entry of this order, the receiver shall file (1)

a final report, and (2) a motion seeking to approve all reports, to terminate the

receivership, discharge and release the Receiver and otherwise appropriately wind

down the receivership estate. Any response to this motion shall be filed within 7 days

of the motion. It is further

       ORDERED that $124,500.00 shall be distributed from Wells Fargo Simple

Business Checking Account No. XXXXXX8414 to Wells Fargo Bank, N.A. It is further

       ORDERED that Wells Fargo is discharged from any liability concerning the

control dispute over Wells Fargo Simple Business Checking Account No.

XXXXXX8414. It is further

       ORDERED that Schwartz’s Objection to Dumanian’s Motion for Summary

Judgment (D.266) as Being Premature, Request to Maintain the Receivership in Place

Until the Illinois Court Rules or, in the Alternative, Motion for Reconsideration and/or

Statement of Finality or Certification of Issues for an Immediate Appeal per F.R.C.P. 52,

58, 59, 60, & 62 [Docket No. 228] is DENIED.



       DATED June 30, 2021.

                                          BY THE COURT:



                                          PHILIP A. BRIMMER
                                          Chief United States District Judge

                                            11
